In an action to recover damages for personal injuries, the defendant Tatyana Tsipenyuk appeals from an order of the Supreme Court, Kings County (Hurkin-Torres, J.), dated September 9, 2005, which denied her motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
*676Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the appellant’s motion for summary judgment because the papers she submitted in support of her motion failed to include copies of all of the pleadings in the action as required by CPLR 3212 (b) (see Wider v Heller, 24 AD3d 433 [2005]; Sted Tenants Owners Corp. v Chumpitaz, 5 AD3d 663 [2004]; Hamilton v City of New York, 262 AD2d 283 [1999]; Deer Park Assoc. v Robbins Store, 243 AD2d 443 [1997]; Lawlor v County of Nassau, 166 AD2d 692 [1990]). Prudenti, P.J., Krausman, Mastro and Rivera, JJ., concur.